DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “disconnection part” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Currently, “539” in Figs. 6 and 7 is unclear to how the first non-linear section extends through the disconnection part.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the number of the third nonlinear section" and “the number of the first nonlinear section”. There is insufficient antecedent basis for this limitation in the claim.
Further, “the number of the third nonlinear section is greater than the number of the first nonlinear section” implies that the first and third nonlinear sections may have more than one or plural non-linear sections. This is inconsistent to the parent claims that the third nonlinear section and the first nonlinear section are singular.
For examination purposes, the first and third nonlinear sections in claim 5 are construed as to require ladder structures, specifically --wherein the first nonlinear section includes a first ladder structure, the third nonlinear section includes a plurality of third ladder structures-- to indicate ladder structures of the third nonlinear section is greater than a ladder structure of the first nonlinear section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malhammar (US Patent No. 6,259,602).
Regarding claim 1, Malhammar (Fig. 35) discloses a heat transfer device, comprising:
a first heat conduction sheet (thermal conductive bar 10a), including two first rigid parts (ends of the bar 10a at 14a and 14b) and a first bendable part (mid-section of the bar 10a between 14a and 14b having two thinned regions 6, see for reference Fig. 10), the first bendable part is connected between the two first rigid parts (the mid-section connects the two ends); and
a second heat conduction sheet (thermal conductive bar 10b), including two second rigid parts (ends of the bar 10b at 14a and 14b) and a second bendable part (mid-section of the bar 10b between 14a and 14b having thinned regions 6, see for reference Fig. 10), the second bendable part is connected between the two second rigid parts (the mid-section connects the two ends);
wherein the two first rigid parts of the first heat conduction sheet are thermally coupled to the two second rigid parts of the second heat conduction sheet (the ends of bar 10a have thermal conduction with ends of bar 10b through the bar itself and connection at 14a and 14b), respectively, and the first bendable part includes a first nonlinear section.
Regarding claim 2, Malhammar further discloses wherein the first nonlinear section extends to form a recess (a concave area of the bar 10a adjacent to end 14a, defined by the thinned region 6, the portion of the end at 14a and mid-section of the bar 10a, see grayed area of annotated figure below), and the recess faces a direction away from the second heat conduction sheet (the thinned region faces away from the bar 10b).

    PNG
    media_image1.png
    171
    387
    media_image1.png
    Greyscale

Regarding claim 3, Malhammar further discloses wherein when the heat transfer device is at an unfolded state, the two first rigid parts are at a reference plane (the bar is flat when the bar is not bent and the ends lie on the same reference plane on its top side, see for reference Fig. 10), and the first nonlinear section is between the reference plane and the second heat conduction sheet (the mid-section of bar 10a is provided between the plane at top side of the bar 10a and the bar 10b below the mid-section).
Regarding claim 9, Malhammar further discloses a thermal conductor (14a and 14b that provides thermal conductivity) fixedly connected between one of the two first rigid parts and one of the two second rigid parts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhammar (US Patent No. 6,259,602) in view of Yao (US Patent No. 5,769,158).
Regarding claim 4, Malhammar fails to disclose a third heat conduction sheet, including two third rigid parts and a third bendable part, and the third bendable part is connected between the two third rigid parts;
wherein the first heat conduction sheet is between the second heat conduction sheet and the third heat conduction sheet, the two first rigid parts are thermally coupled to the two third rigid parts, the third bendable part includes at least a third nonlinear section, and the third nonlinear section is in the recess.
Yao discloses multiple layers of heat conduction sheets 20 (Fig. 2). Their ends are joined by thermal conductors 26. Further, Malhammar further discloses two or more thermally conductive devices can be connected in parallel to increase thermal conductance (col. 20, lines 55-69).
Thus, another identical heat conductive bar can be added above the bar 10a, and two additional conductors 14a and 14b joined to two ends of the added bar and bar 10a in Fig. 35 of Malhammer. As a result, the added bar including two third rigid pars, and a third bendable part and the third bendable part is connected between the two third rigid parts (see claim 1 above, the added bar is the same as the bar 10a),
wherein the first heat conduction sheet is between the second heat conduction sheet and the third heat conduction sheet (the bar 10a is between the added bar and bar 10b), the two first rigid parts are thermally coupled to the two third rigid parts (by the added conductors 14a and 14b), the third bendable part includes at least a third nonlinear section (mid-section of the bar 10b between 14a and 14b), and the third nonlinear section is in the recess (the added bar is curved in the recess as in the annotated figure above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a third heat conduction sheet, including two third rigid parts and a third bendable part, and the third bendable part is connected between the two third rigid parts; wherein the first heat conduction sheet is between the second heat conduction sheet and the third heat conduction sheet, the two first rigid parts are thermally coupled to the two third rigid parts, the third bendable part includes at least a third nonlinear section, and the third nonlinear section is in the recess in Malhammar as taught by Yao in order to increase thermal conductance.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhammar (US Patent No. 6,259,602) and Yao (US Patent No. 5,769,158) as applied to claim 4 above, and further in view of Ruby (US Patent No. 5,618,601).
Regarding claim 5, as best understood, Mahammar discloses wherein the first nonlinear section includes a first ladder structure (thinned region 6 of bar 10a, that has one step of a ladder structure).
Mahammar fails to disclose the third nonlinear section includes a plurality of third ladder structures.
Ruby discloses the third nonlinear section (Fig. 3D) includes a plurality of third ladder structures (rib members 20’, that includes steps or plural ladder structures).
Thus, the rib members 20’ of Ruby may be added in the thinned region adjacent to the conductor 14a of the added bar in modified Mahammar in claim 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the third nonlinear section includes a plurality of third ladder structures in Malhammar in view of Ruby in order to prevent damage to the thinned section due to a smaller bending radius at the thinned region adjacent conductor 14a of the added bar.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhammar (US Patent No. 6,259,602) alone.
Regarding claim 10, Malhammar in embodiment Fig. 35 fails to disclose wherein one of the two first rigid parts and one of the two second rigid parts soldered together.
Malhammar further discloses fixed mechanical contact may be achieved by soldering (col. 18, lines 32-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein one of the two first rigid parts and one of the two second rigid parts soldered together in Malhammar for effective thermal conductance between the bars.
Allowable Subject Matter
Claim 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the added bar and bar 10a as in the modification of claim 4 respectively have two thinned sections 6 (as ladder structures claimed). However, Malhammar in view of Yao discloses that the widths of the thinned sections 6 are identical, and the thinned sections (or third ladder structure) of the added bar is located outside the thinned section 6 of the bar 10a (or first ladder structure). Thus, the prior arts as a whole fail to disclose a maximum width of the third ladder structure is smaller than the maximum width of the first ladder structure, and the third ladder structure is accommodated in the first ladder structure as required in claim 6.
Regarding claim 7, the added bar has a continuous structure so that no disconnection part in the mid-section of the added bar, and the prior arts fails to show that any section of the bar 10a extends through any part of the added bar. Thus, the prior arts as a whole fail to disclose a disconnection part, the disconnection part is between the first bendable part and the second bendable part, and the first nonlinear section extends through the disconnection part, as required in claim 7.
Claim 8 is also allowable due to the dependency of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763